Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





VACA INDUSTRIES, INC.,

                                    Appellant,

v.

ARNOLD P. DELAURIER, JR.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00167-CV

Appeal from
 192nd District Court

of Dallas County, Texas

(TC # 05-10047-K)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.   Appellee
does not oppose dismissal.  We grant the motion and dismiss the appeal.  Costs are taxed against
Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against
the appellant).


October 19, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment